NO








NO. 12-09-00383-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
GEORGE ANTHONY PICKRELL,                 '     APPEAL
FROM THE 321ST
APPELLANT
 
V.                                                                         '     JUDICIAL
DISTRICT COURT OF
 
LORI GAIL PICKRELL,
APPELLEE                                                        '     SMITH COUNTY,
TEXAS


                                                      MEMORANDUM
OPINION
PER CURIAM
            This
appeal is being dismissed for failure to comply with the Texas Rules of
Appellate Procedure.  See Tex. R.
App. P.  42.3.  Pursuant to rule 32.1, the docketing statement was due
to have been filed at the time the appeal was perfected, i.e., November 10,
2009.  See Tex. R. App. P. 32.1. 
On November 13, 2009, this court notified Appellant, George Anthony
Pickrell, that he should file a docketing statement immediately if he had not
already done so. 
            Because
Pickrell did not file a docketing statement as requested in the November 13,
2009 letter, this court issued a second notice on December 2, 2009, advising
Pickrell that the docketing statement was past due.  The notice further
provided that unless the docketing statement was filed on or before December
14, 2009, the appeal would be presented for dismissal in accordance with rule
42.3.  The date for filing the docketing statement has passed, and Pickrell has
not complied with the court’s request or otherwise responded to this court’s notices. 
Because Pickrell has failed, after notice, to comply with rule 32.1, the appeal
is dismissed.  See
Tex. R. App. P. 42.3(c).
Opinion delivered December 16, 2009.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
(PUBLISH)